Dawson, C.J., concurring: As much as I abhor the obvious windfall to this petitioner, I think the majority opinion is technically correct in holding that the overstatement of cost of goods sold is not a “deduction” within the meaning of section 1312(2) of the Code. Knowing what I know now, I must say that I believe I was wrong the first time in B. C. Cook & Sons, Inc., 59 T.C. 516 (1972). Upon further reflection it seems to me that the dissenting judges in the prior case were right and had the sounder rationale. This time I have simply decided to go along with the majority so that we can avoid producing more bad law in this already bad case. Quealy and Goffe, JJ., agree with this concurring opinion.